Order filed February 4, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00022-CV
                                   ____________

   CLAUDIA HARPER, INDIVIDUALLY AND AS INDEPENDENT CO-
     EXECUTRIX FOR THE ESTATE OF JAMES WESLEY CLERK, JR.,
                  AND ALICE CLARK, Appellants

                                        V.

 KIRBY CORPORATION AND KIRBY INLAND MARINE, L.P., Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2012-09913A


                                   ORDER

      This is an appeal from a summary judgment signed October 28, 2013, and
made appealable by order of severance signed December 6, 2013. The notice of
appeal was due January 6, 2014. See Tex. R. App. P. 26.1 Appellants’ notice of
appeal was filed one day late on January 7, 2014. A motion for extension of time is
“necessarily implied” when the perfecting instrument is filed within fifteen days of
its due date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellants did
not file a motion to extend time to file the notice of appeal. While an extension
may be implied, appellants are still obligated to come forward with a reasonable
explanation to support the late filing. See Miller v. Greenpark Surgery Center
Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no
pet.).
         Accordingly, we ORDER appellants to file a proper motion to extend time
to file the notice of appeal on or before 10 days after the date of this order. See
Tex. R. App. P. 26.3;10.5(b). If appellant does not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                  PER CURIAM




                                         2